Citation Nr: 1716027	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bladder incontinence, to include as secondary to service-connected cervical spine and/or lumbosacral spine disability.

2.  Entitlement to service connection for bowel incontinence, to include as secondary to service-connected cervical spine and/or lumbosacral spine disability.


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to February 1973, with additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The case was previously before the Board, most recently in November 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A bladder incontinence disability is not etiologically related to the Veteran's active service and was not caused by or permanently worsened by a service-connected disability.

2.  A bowel incontinence disability is not etiologically related to the Veteran's active service and was not caused by or permanently worsened by a service-connected disability.


CONCLUSIONS OF LAW

1.  A bladder incontinence disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  A bowel incontinence disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided adequate notice in response to his claims.  The record shows that he was mailed a letter in March 2010 advising him of what the evidence must show and of his, and VA's, respective duties in obtaining evidence.  The pre-decisional March 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims.

The Veteran has been afforded adequate assistance in response to his claims.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Analysis

The Veteran asserts that he has bladder and bowel incontinence as a result of his service-connected disabilities.  Specifically, he claims his bladder and bowel incontinences are secondary to his lumbosacral strain with arthritis and degenerative disc disease of the cervical spine.

In June 2010, the Veteran was afforded a VA peripheral nerves examination.  The Veteran reported sensation in the bowel, but little control and frequent incontinence; he also reported wearing incontinent briefs.  The examiner made no further observation pertaining to bowel incontinence.  With regard to the bladder, the examiner noted the Veteran had benign prostatic hyperplasia (BPH) symptoms and dribbled, but rarely experienced incontinence.  The examiner opined that he had urinary symptoms of prostate hyperplasia, but no convincing evidence of urinary incontinence secondary to lumbar or cervical spine disease.  The examiner further noted that in light of the limitations imposed by his service-connected spinal disabilities, the Veteran could tend to the needs of nature independently.

At a January 2016 VA examination, the examiner noted the Veteran's 2015 Spinal Cord Injury (SCI) clinic examination reports showed normal rectal function, with normal sensation in S3-5 sacral/perianal dermatomes, and normal voluntary anal contraction.  Although the Veteran reported continued unpredictable bowel incontinence requiring the use of three absorbent pads per day, the examiner noted no change in the Veteran's physical condition aside from internal hemorrhoids that were noted on a February 2015 colonoscopy report.  

At a January 2016 VA examination, the examiner referenced an earlier February 2014 examination report in which the Veteran reported occasional fecal and urinary incontinence that required wearing a diaper daily, and the examiner noted BPH symptoms for which he was prescribed terazosin with good results.  The January 2016 examination report showed the Veteran reported no bladder incontinence, but exhibited continued BPH symptomatology including standing for long periods waiting to urinate and slow and weak stream.

In September 2016, the Veteran's claims file was reviewed and a VA examiner provided an addendum opinion as to his reported bladder and bowel incontinences.  The examiner opined that the Veteran's reported bladder and bowel incontinences were less likely than not (less than 50 percent probability) incurred in or caused by active service.  Further, the examiner opined that the Veteran's reported bladder and bowel incontinences were less likely than not (less than 50 percent probability) proximately due to, the result of, or aggravated by the Veteran's service-connected cervical and/or lumbar spine disabilities.  The examiner noted, based on all available evidence, there was no indication of myelopathy or spasticity; there was no evidence of spinal cord injury, compression, or cauda equine syndrome; and that the reported incontinences did not fit for an upper motor neuron lesion.  The examiner noted the most recent rectal examination showed normal sphincter tone and function.  The examiner noted that the physical findings did not support a neurological cause for the Veteran's claimed incontinence, making his service-connected disabilities an unlikely cause.  Furthermore, the examiner noted there was no anatomical evidence to suggest his service-connected disabilities might aggravate incontinence due to other causes.  Finally, the examiner concluded there was no evidence of incontinence in active service, making any in-service injury or illness an unlikely cause.

The 2010, 2014, and 2015 VA examination reports and the September 2016 VA addendum opinion report are adequate, when read in conjunction with one another, as the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007; Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contrary opinions, the VA opinions are the most probative of the evidence.

The Veteran contends that his bowel and bladder incontinence is secondary to his service-connected cervical spine and/or lumbosacral spine disability.  While the Veteran is competent to report symptoms of bowel and bladder incontinence, he is not competent to link his current cervical and lumbar spine diagnoses to his bowel and bladder incontinence.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for bowel or bladder incontinence is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bowel incontinence is denied.

Entitlement to service connection for bladder incontinence is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


